DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Claims 1-12 and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Di Trapani et al. (U.S. Publication 2017/0146204 A1).
With regards to Claim 1, Di Trapani discloses a lighting fixture [Figures 1-9] including:
A light source including a mult-color array of light emitting diodes (LEDs) (110, 410) including at least one LED configured to project light of a first color and at least one LED configured to project light of a second color [note Figure 4];
A reflector (210, 1210) having:
An input end adjacent the array of LEDs, the input end receiving light of the first color and the light of the second color [note Figures 4-5]; and
An output end opposite the input end such that light of the first color and light of the second color are received through the input end and travel through the reflector from the input end through the output end, thereby mixing light of the first color and light of the second color [note Figures 4-5]; and
A tandem lens array (310, 1310) adjacent the output end of the reflector [note Figures 3 and 7-8]; and
Wherein the tandem lens array includes a first side that faces toward the array of LEDs and a second side that is opposite the first side, wherein the first side includes an array of lenses and the second side includes an array of lenses [note Figures 3 and 7-8].
With regards to Claim 3, Di Trapani discloses the array of lenses on the first side including an array of approximately semi-sphere shaped lenses [note Figures 3 and 7-8: (1320)].
With regards to Claim 4, Di Trapani discloses the array of lenses on the second side including an array of approximately semi-sphere shaped lenses [note Figures 3 and 7-8: (1320)].
With regards to Claim 5, Di Trapani discloses the array of approximately semi-sphered shaped lenses are arranged in a repeating pattern [note Figures 3 and 7-8: (1320)].
With regards to Claim 7, Di Trapani discloses the lenses on the first side having corresponding lenses on the second side with a common axis that extends centrally through the corresponding lenses [note Figures 3 and 7-8: (1320)].
With regards to Claim 14, Di Trapani discloses the array of LEDs (110, 410) is disposed within a perimeter of the input end of the reflector (1210) [Figures 3-6].
With regards to Claim 15, Di Trapani discloses the array of lenses (310, 1310) on the first side of the tandem lens array (broad, arbitrary) being disposed within a perimeter of the output end of the reflector [note Figures 3 and 7-8: an arbitrary array of (1320) are disposed within a perimeter of the output end of the reflector].
Claims 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Di Trapani et al. (U.S. Publication 2017/0146204 A1).
With regards to Claim 16, Di Trapani discloses a lighting fixture [Figures 1-9] including:
A light source including an array of light emitting diodes (LEDs) (110, 410) [note Figure 4];
A reflector (210, 1210) having:
An input end adjacent the array of LEDs that receives light from a plurality of LEDs of the array of LEDs [note Figures 4-5]; and
An output end opposite the input end such that light received through the input end from the plurality of LEDs and travel through the reflector from the input end through the output end [note Figures 4-5]; and
A tandem lens array (310, 1310) adjacent the output end of the reflector [note Figures 3 and 7-8]; and
Wherein the tandem lens array includes a first side that faces toward the array of LEDs and a second side that is opposite the first side, wherein the first side includes an array of lenses and the second side includes an array of lenses [note Figures 3 and 7-8].
With regards to Claim 17, Di Trapani discloses the array of LEDs (110, 410) is disposed within a perimeter of the input end of the reflector (210, 1210), and the input end of the reflector receives the light from an entirety of the array of LEDs [note Figures 4-5].
With regards to Claim 18, Di Trapani discloses the array of lenses [note Figures 3 and 7-8: (1320)] on the first side of the tandem lens (broad, arbitrary) is disposed within a perimeter of the output end of the reflector [note Figures 3 and 7-8: an arbitrary array of (1320) are disposed within a perimeter of the output end of the reflector].
With regards to Claim 20, Di Trapani discloses the array of lenses (1320) on the first side of the tandem lens array including an array of approximately semi-sphere shaped lenses [note Figures 3 and 7-8], the array of lenses (1320) on the second side of tandem lens array including an array of approximately semi-sphere shaped lenses [note Figure 3 and 7-8], and the lenses on the first side of the tandem lens array have .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Di Trapani et al. (U.S. Publication 2017/0146204 A1).
With regards to Claim 2, Di Trapani discloses the claimed invention as cited above, but does not specifically teach the reflector having a hexagonal cross-section.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have changed the shape of the reflector to have a hexagonal cross-section, since it has been held to be within the general skill of a worker that mere change of form or shape of an invention involves only routine skill in the art.  Span-Deck Inc. c. Fab-Con, Inc. (CA 8, 1982) 215USPQ 835.  In this case, incorporating a hexagonal cross-section to the reflector would obviously allow for an illumination distribution as desired (i.e., hexagonal cross-section versus rectangular cross-section).
With regards to Claim 6, Di Trapani discloses the claimed invention as cited above, but does not specifically teach the array of approximately semi-sphere shaped lenses being arranged in a randomized pattern.
In re Japiske, 86 USPQ 70.  In this case, rearranging the array of approximately semi-sphere shaped lenses in a randomized pattern would obvious affect illumination distribution as desired (e.g., diffusion).
With regards to Claim 8, Di Trapani discloses the claimed invention as cited above, but does not specifically teach the lens on the first side forming a repeating hexagonal pattern.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have changed the shape of the lens on the first side to have a repeating hexagonal pattern, since it has been held to be within the general skill of a worker that mere change of form or shape of an invention involves only routine skill in the art.  Span-Deck Inc. c. Fab-Con, Inc. (CA 8, 1982) 215USPQ 835.  In this case, incorporating a repeating hexagonal pattern would obviously allow for an illumination distribution as desired.
With regards to Claim 9, Di Trapani discloses the claimed invention as cited above, but does not specifically teach the lenses on the first side arranged in a circular pattern around a center of the tandem lens array.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have rearranged the lenses on the first side to be in a circular pattern around a center of the tandem lens array, since it has been held that In re Japiske, 86 USPQ 70.  In this case, rearranging the lenses in a circular pattern around a center of the tandem lens array would obvious affect illumination distribution as desired.
With regards to Claim 11, Di Trapani discloses the claimed invention as cited above.  In addition, Di Trapani discloses the reflector (210, 1210) including a first, a second, a third, and a fourth sidewall that extend from the input end to the output end [e.g., Figure 5], but does not specifically teach the first, the second, the third, and the fourth sidewalls each including an interior surface that is specular.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the first, second, third, and fourth sidewalls to have included an interior surface that is specular, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  In this case, a specular material on the interior surface of the first, second, third, and fourth sidewalls would be suitable for reflection purposes.
With regards to Claim 12, Di Trapani discloses the claimed invention as cited above.  In addition, Di Trapani discloses the reflector (210, 1210) including a taper angle [e.g., Figure 5], but does not specifically teach the taper angle being between about 5 degrees and 20 degrees.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the taper angle to be between about 5 degrees and 20 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges In re Aller, 105 USPQ 233.  In this case, incorporating a taper angle to be between about 5 degrees and 20 degrees would obviously allow for an illumination distribution as desired.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Di Trapani et al. (U.S. Publication 2017/0146204 A1) as applied to Claim 1 above, and further in view of Wimberly et al. (U.S. Patent 8,919,994 B2).
With regards to Claim 10, Di Trapani discloses the claimed invention as cited above.  In addition, Di Trapani discloses the reflector (210, 1210) including a longitudinal axis that extends centrally through the input end and the output end [note Figures 1-2], but does not specifically teach the lighting fixture including a Fresnel lens moveable along the longitudinal axis to alter a beam angle of a light beam from the lighting fixture.
Wimberly teaches a lighting device incorporating a moveable Fresnel lens along a longitudinal axis to alter a beam angle [Figure 4: (13) and Column 5, Lines 57-64].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the lighting fixture of Di Trapani to have incorporated the moveable Fresnel lens of Wimberly, so as to alter a beam angle of a light beam from the lighting fixture and provide greater control of the illumination distribution as desired.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Di Trapani et al. (U.S. Publication 2017/0146204 A1).
With regards to Claim 19, Di Trapani discloses the claimed invention as cited above, but does not specifically teach the reflector having a hexagonal cross-section.
Span-Deck Inc. c. Fab-Con, Inc. (CA 8, 1982) 215USPQ 835.  In this case, incorporating a hexagonal cross-section to the reflector would obviously allow for an illumination distribution as desired (i.e., hexagonal cross-section versus rectangular cross-section).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Di Trapani et al. (U.S. Publication 2017/0146204 A1) as applied to Claim 16 above, and further in view of Wimberly et al. (U.S. Patent 8,919,994 B2).
With regards to Claim 21, Di Trapani discloses the claimed invention as cited above.  In addition, Di Trapani discloses the reflector (210, 1210) including a longitudinal axis that extends centrally through the input end and the output end [note Figures 1-2], but does not specifically teach the lighting fixture including a Fresnel lens moveable along the longitudinal axis to alter a beam angle of a light beam from the lighting fixture.
Wimberly teaches a lighting device incorporating a moveable Fresnel lens along a longitudinal axis to alter a beam angle [Figure 4: (13) and Column 5, Lines 57-64].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the lighting fixture of Di Trapani to have incorporated the moveable Fresnel lens of Wimberly, so as to alter a beam angle of a light beam from the lighting fixture and provide greater control of the illumination distribution as desired.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Monday, May 10, 2021
/Jason M Han/Primary Examiner, Art Unit 2875